DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 08/02/2022 in response to the Restriction Requirement mailed on 05/02/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 10-12 and 14-20 are cancelled.
4.	New claims 21-30 are added.
5.	Claims 1-9, 13, and 21-30 are pending.
Election/Restrictions
6.	Applicant’s election of Group I, claims 1-9, 13, and 21-30 in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 1-9, 13, and 21-30 are pending and examined on the merits.
Priority
8.	Acknowledgment is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/658,261, filed on 04/16/2018.
Information Disclosure Statement
9.	The IDS filed on 10/02/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
10.	The Drawings filed on 04/16/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-9, 13, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 (claims 3-5, 8, 9, 13, 25, and 27-28 dependent therefrom), 2, 6-7 (claim 26 dependent therefrom), and 21-22 (claim 28 dependent therefrom), the recitation of “at least …% identical…” in the claims is indefinite because it is unclear what the metes and bounds of “identical” is referring. It is unclear where “% identical” is referring to the sequence, side chains, structure, activity, etc. of the kynureninase enzyme.  It is suggested that applicants amendment the claims to recite “% sequence identity”.  Appropriate correction is suggested.
	Regarding claim 2, the reference to a Table/Figure in the claim is indefinite because “where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicants’ convenience.” Ex parte Fressola, 27 USPQd 1608, 1609 (Bd. Pat. App. & Inter. 1993).  See MPEP 2173.05(s).  Further regarding claim 2, the recitation of “at least 90% identical to the amino acid sequence of any one of the polypeptides of Table 1” is indefinite because Table 1 only discloses combinations of mutations and fails to disclose an amino acid sequence for comparison.  Accordingly, the metes and bounds upon which patent protection is sought cannot be ascertained from the claims.  It is suggested that applicants clarify the meaning of the claims.  In the interest of compact prosecution, the claims will be interpreted as sharing at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  1.
	Regarding claim 5, the term "about" is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
	Regarding claim 23 (claims 24 and 29-30 dependent therefrom), the recitation of the phrase “kynureninase enzyme having an amino acid sequence of SEQ ID NO:  3” is indefinite because it is unclear what the metes and bounds of the grammatically indefinite “an” is referring in regards to SEQ ID NO:  3.  It is unclear whether it is referring to the entire sequence or fragments of said sequence.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
14.	Claims 1-9, 13, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-9, 13, 21-22, and 25-28 are drawn to an isolated, modified human kynureninase enzyme, said modified enzyme having an amino acid sequence that is at least 90% identical to a human kynureninase enzyme of SEQ ID NO:  1 and comprising at least one substitution selected from the group consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T.  The function of the claimed modified human kynureninase enzyme is unlimited.
	Claims 23 and 29-30 are drawn to an isolated, modified human kynureninase enzyme having an amino acid sequence of SEQ ID NO:  3.  In view of the indefinite article “an”, the structure and function of the claimed modified human kynureninase enzyme is unlimited and only required to share at least two contiguous amino acid residues with the claimed enzyme.
In this case, the specification discloses the following representative species of the genus of modified human kynureninase enzymes as encompassed by the claims (i.e. a modified human kynureninase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of substitutions consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T and having increased catalytic efficiency towards kynurenine as compared to a wild type human kynureninase).  Other than these working examples, there are no other drawings or structural formulas of modified human kynureninase enzymes of any function as encompassed by the claims.  To this end, the reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of mutations in human kynureninase results in any desired function.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Accordingly, one of skill in the art would not accept the disclosure of a modified human kynureninase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of substitutions consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T and having increased catalytic efficiency towards kynurenine as compared to a wild type human kynureninase as being representative of all modified kynureninase of any function. As such, the specification, taken with the pre-existing knowledge in the art of protein biochemistry, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
15.	Claims 1-9, 13, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a modified human kynureninase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of substitutions consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T and having increased catalytic efficiency towards kynurenine as compared to a wild type human kynureninase, does not reasonably provided enablement for all modified kynureninase of any function as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  Claims 1-9, 13, 21-22, and 25-28 are drawn to an isolated, modified human kynureninase enzyme, said modified enzyme having an amino acid sequence that is at least 90% identical to a human kynureninase enzyme of SEQ ID NO:  1 and comprising at least one substitution selected from the group consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T.  The function of the claimed modified human kynureninase enzyme is unlimited.
	Claims 23 and 29-30 are drawn to an isolated, modified human kynureninase enzyme having an amino acid sequence of SEQ ID NO:  3.  In view of the indefinite article “an”, the structure and function of the claimed modified human kynureninase enzyme is unlimited and only required to share at least two contiguous amino acid residues with the claimed enzyme.
	C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the function of the claimed modified kynureninase is unlimited.  There are an infinite number of modified kynureninase of any function as encompassed by the claims.   To this end, the reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples modified human kynureninase enzymes, i.e. a modified human kynureninase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of substitutions consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T and having increased catalytic efficiency towards kynurenine as compared to a wild type human kynureninase.  Other than these working examples, the specification fails to disclose any other working examples of modified kynureninase of any function as encompassed by the claims.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17.	Claims 23 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) an isolated, modified human kynureninase enzyme having an amino acid sequence of SEQ ID NO:  3. This judicial exception is not integrated into a practical application because given the grammatically indefinite article “an”, the claims encompass fragments of said sequence that only need to share at least two contiguous amino acid residues with the claimed sequence to the extent that the claim encompasses the naturally occurring human kynureninase and kynureninase from other species of organisms.  As such, the claimed kynureninase is not markedly different in structure from its natural counterpart.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of isolated, modified and pharmaceutically acceptable carrier are not sufficient to transform the structure of the claimed enzyme into something that is markedly different from the natural enzyme.  
Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claim(s) 1-3, 6-8, and 21-23 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Lima et al. (Journal of Medicinal Chemistry, 2009; cited on IDS filed 10/02/2019) as evidenced by GenBank Q16719 (GenBank, 2016; examiner cited) and Lima et al. (Biochemistry, 2007; cited on IDS filed 10/02/2019), hereinafter Lima2.  See MPEP 2131.01.III regarding multiple reference 102 rejections.
20.	Claims 1-3, 6-8, and 21-22 are drawn to an isolated, modified human kynureninase enzyme, said modified enzyme having an amino acid sequence that is at least 90% identical to a human kynureninase enzyme of SEQ ID NO:  1 and comprising at least one substitution selected from the group consisting of L72N, A99R, H102W, E103R, V104H, R107P, G112Y, I183P, F306W, I331S, and N333T.  
	Claim 23 is drawn to an isolated, modified human kynureninase enzyme having an amino acid sequence of SEQ ID NO:  3.  
21.	With respect to claims 1 and 2, Lima et al. teach an isolated, modified human kynureninase enzyme comprising at least one substitution selected from H102W and N333T that demonstrates complete reversal of substrate specificity from 3-hydroxykynurenine to L-kynurenine [see Abstract; Figure 3; p. 392 column 2 to p. 394, column 4; Table 2].  Although Lima et al. does not explicitly teach that the modified human kynureninase enzyme is at least 90% identical to SEQ ID NO: 1, GenBank Q16719 is cited in accordance with MPEP 2131.01.III to demonstrate that human kynureninase of Lima et al. shares 100% sequence identity to SEQ ID NO:  1 [see alignment attached as APPENDIX A].  Given the indefiniteness of claim 2, the teachings of Lima et al. as applied to claim 1, reasonably read on the limitations of claim 2.
	With respect to claim 3, Lima et al. teach the enzyme comprising the H102W and N333T substitutions [see Abstract; Figure 3; p. 392 column 2 to p. 394, column 4; Table 2].
	With respect to claims 6 and 7, Lima et al. teach the wherein the enzyme shares at least 95.1% sequence identity to SEQ ID NO: 2 [see alignment attached as APPENDIX B].
	With respect to claim 8, Lima et al. teach that human kynureninase was expressed and purified as previously described in Lima2 [see p. 394, column 2, paragraph 2].  To this end, Lima2 is cited in accordance with MPEP 2131.01.III to demonstrate that human kynureninase was purified containing a hexahistidine recombinant fusion [see p. 2736, column 1, paragraph 3].
	With respect to claims 21-23, Lima et al. teach the wherein the enzyme shares at least 95.5% sequence identity to SEQ ID NO: 3 [see alignment attached as APPENDIX C].
	Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim(s) 4-5, 9, 13, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. (Journal of Medicinal Chemistry, 2009; cited on IDS filed 10/02/2019) in view of Georgiou et al. (US Patent Application Publication 2016/0058845 A1; as evidenced by GenBank Q16719 (GenBank, 2016; examiner cited) and Lima et al. (Biochemistry, 2007; cited on IDS filed 10/02/2019), hereinafter Lima2.
24.	The relevant teachings of Lima et al. as evidenced by GenBank Q16719 and Lima2 are set forth in the 102(a)(1) rejection above.
	With respect to claims 4-5, 9, 13, and 24-30, Lima et al. teach an isolated, modified human kynureninase enzyme comprising at least one substitution selected from H102W and N333T that demonstrates complete reversal of substrate specificity from 3-hydroxykynurenine to L-kynurenine [see Abstract; Figure 3; p. 392 column 2 to p. 394, column 4; Table 2].  
	However, Lima et al. does not teach the enzyme of claim 4, comprising one or more substitutions selected from F249W, A282P, S408N, and A436T; the enzyme of claim 5, wherein the enzyme has a catalytic activity for kynurenine of from about 8000 M-1s-1 to about 40000 M-1s-1; the enzyme of claims 9 and 24, wherein the enzyme is coupled to polyethylene glycol; and the enzyme of claims 13 and 25-30, comprising the enzyme in a pharmaceutically acceptable carrier.
	Georgiou et al. teach modified human kynureninase enzymes having increased kynurenine specificity within the claimed kcat/KM range and pharmaceutical compositions comprising the modified human kynureninase enzyme with a pharmaceutically acceptable carrier for use in the treatment of cancers in which kynurenine is increased [see Abstract; paragraphs 0051-0052, 0068-0070, 0184, 0196].  Georgiou et al. further teach modified kynureninase enzymes comprising the substitutions F249W, A282P, S408N and A436T [see paragraph 0016]. Georgiou et al. teach that the kynureninase may be linked to one or more polyether molecules such as polyethylene glycol [see paragraph 0018].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings Lima et al. and Georgiou et al. according to the teachings of Georgiou et al. because Lima et al. teach mutations in human kynureninase that results in reversal of substrate specification for kynurenine.  Georgiou et al. teach mutations in human kynureninase with increased catalytic efficiency for kynurenine over wild type for use as a cancer therapeutic to decrease levels of kynurenine.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Lima et al. and Georgiou et al. because Georgiou et al. acknowledges that increasing catalytic specific of human kynureninase for kynurenine has a therapeutic benefit for the treatment of cancer.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
25.	Status of the claims:
	Claims 1-9, 13, and 21-30 are pending.
	Claims 1-9, 13, and 21-30 are rejected.
	No claims are in condition for an allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

GenBank Q16719 with SEQ ID NO:  1

Query Match             100.0%;  Score 2447;  DB 1;  Length 465;
  Best Local Similarity   100.0%;  
  Matches  465;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEPSSLELPADTVQRIAAELKCHPTDERVALHLDEEDKLRHFRECFYIPKIQDLPPVDLS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEPSSLELPADTVQRIAAELKCHPTDERVALHLDEEDKLRHFRECFYIPKIQDLPPVDLS 60

Qy         61 LVNKDENAIYFLGNSLGLQPKMVKTYLEEELDKWAKIAAYGHEVGKRPWITGDESIVGLM 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LVNKDENAIYFLGNSLGLQPKMVKTYLEEELDKWAKIAAYGHEVGKRPWITGDESIVGLM 120

Qy        121 KDIVGANEKEIALMNALTVNLHLLMLSFFKPTPKRYKILLEAKAFPSDHYAIESQLQLHG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KDIVGANEKEIALMNALTVNLHLLMLSFFKPTPKRYKILLEAKAFPSDHYAIESQLQLHG 180

Qy        181 LNIEESMRMIKPREGEETLRIEDILEVIEKEGDSIAVILFSGVHFYTGQHFNIPAITKAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LNIEESMRMIKPREGEETLRIEDILEVIEKEGDSIAVILFSGVHFYTGQHFNIPAITKAG 240

Qy        241 QAKGCYVGFDLAHAVGNVELYLHDWGVDFACWCSYKYLNAGAGGIAGAFIHEKHAHTIKP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QAKGCYVGFDLAHAVGNVELYLHDWGVDFACWCSYKYLNAGAGGIAGAFIHEKHAHTIKP 300

Qy        301 ALVGWFGHELSTRFKMDNKLQLIPGVCGFRISNPPILLVCSLHASLEIFKQATMKALRKK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ALVGWFGHELSTRFKMDNKLQLIPGVCGFRISNPPILLVCSLHASLEIFKQATMKALRKK 360

Qy        361 SVLLTGYLEYLIKHNYGKDKAATKKPVVNIITPSHVEERGCQLTITFSVPNKDVFQELEK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SVLLTGYLEYLIKHNYGKDKAATKKPVVNIITPSHVEERGCQLTITFSVPNKDVFQELEK 420

Qy        421 RGVVCDKRNPNGIRVAPVPLYNSFHDVYKFTNLLTSILDSAETKN 465
              |||||||||||||||||||||||||||||||||||||||||||||
Db        421 RGVVCDKRNPNGIRVAPVPLYNSFHDVYKFTNLLTSILDSAETKN 465



























APPENDIX B

GenBank Q16719 with SEQ ID NO:  2

Query Match             95.1%;  Score 2356;  DB 1;  Length 465;
  Best Local Similarity   96.8%;  
  Matches  450;  Conservative    3;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 MEPSSLELPADTVQRIAAELKCHPTDERVALHLDEEDKLRHFRECFYIPKIQDLPPVDLS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEPSSLELPADTVQRIAAELKCHPTDERVALHLDEEDKLRHFRECFYIPKIQDLPPVDLS 60

Qy         61 LVNKDENAIYFNGNSLGLQPKMVKTYLEEELDKWAKIARYGWRHGKPPWITYDESIVGLM 120
              ||||||||||| |||||||||||||||||||||||||| ||   || |||| ||||||||
Db         61 LVNKDENAIYFLGNSLGLQPKMVKTYLEEELDKWAKIAAYGHEVGKRPWITGDESIVGLM 120

Qy        121 KDIVGANEKEIALMNALTVNLHLLMLSFFKPTPKRYKILLEAKAFPSDHYAIESQLQLHG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KDIVGANEKEIALMNALTVNLHLLMLSFFKPTPKRYKILLEAKAFPSDHYAIESQLQLHG 180

Qy        181 LNPEESMRMIKPREGEETLRIEDILEVIEKEGDSIAVILFSGVHFYTGQHFNIPAITKAG 240
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LNIEESMRMIKPREGEETLRIEDILEVIEKEGDSIAVILFSGVHFYTGQHFNIPAITKAG 240

Qy        241 QAKGCYVGWDLAHAVGNVELYLHDWGVDFACWCSYKYLNAGPGGIAGAFIHEKHAHTIKP 300
              ||||||||:|||||||||||||||||||||||||||||||| ||||||||||||||||||
Db        241 QAKGCYVGFDLAHAVGNVELYLHDWGVDFACWCSYKYLNAGAGGIAGAFIHEKHAHTIKP 300

Qy        301 ALVGWWGHELSTRFKMDNKLQLIPGVCGFRSSTPPILLVCSLHASLEIFKQATMKALRKK 360
              |||||:|||||||||||||||||||||||| | |||||||||||||||||||||||||||
Db        301 ALVGWFGHELSTRFKMDNKLQLIPGVCGFRISNPPILLVCSLHASLEIFKQATMKALRKK 360

Qy        361 SVLLTGYLEYLIKHNYGKDKAATKKPVVNIITPSHVEERGCQLTITFNVPNKDVFQELEK 420
              |||||||||||||||||||||||||||||||||||||||||||||||:||||||||||||
Db        361 SVLLTGYLEYLIKHNYGKDKAATKKPVVNIITPSHVEERGCQLTITFSVPNKDVFQELEK 420

Qy        421 RGVVCDKRNPNGIRVTPVPLYNSFHDVYKFTNLLTSILDSAETKN 465
              ||||||||||||||| |||||||||||||||||||||||||||||
Db        421 RGVVCDKRNPNGIRVAPVPLYNSFHDVYKFTNLLTSILDSAETKN 465




























APPENDIX C

GenBank Q16719 with SEQ ID NO:  3
Query Match             95.5%;  Score 2361;  DB 1;  Length 465;
  Best Local Similarity   97.0%;  
  Matches  451;  Conservative    2;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 MEPSSLELPADTVQRIAAELKCHPTDERVALHLDEEDKLRHFRECFYIPKIQDLPPVDLS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEPSSLELPADTVQRIAAELKCHPTDERVALHLDEEDKLRHFRECFYIPKIQDLPPVDLS 60

Qy         61 LVNKDENAIYFNGNSLGLQPKMVKTYLEEELDKWAKIARYGWRHGKPPWITYDESIVGLM 120
              ||||||||||| |||||||||||||||||||||||||| ||   || |||| ||||||||
Db         61 LVNKDENAIYFLGNSLGLQPKMVKTYLEEELDKWAKIAAYGHEVGKRPWITGDESIVGLM 120

Qy        121 KDIVGANEKEIALMNALTVNLHLLMLSFFKPTPKRYKILLEAKAFPSDHYAIESQLQLHG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KDIVGANEKEIALMNALTVNLHLLMLSFFKPTPKRYKILLEAKAFPSDHYAIESQLQLHG 180

Qy        181 LNPEESMRMIKPREGEETLRIEDILEVIEKEGDSIAVILFSGVHFYTGQHFNIPAITKAG 240
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LNIEESMRMIKPREGEETLRIEDILEVIEKEGDSIAVILFSGVHFYTGQHFNIPAITKAG 240

Qy        241 QAKGCYVGFDLAHAVGNVELYLHDWGVDFACWCSYKYLNAGPGGIAGAFIHEKHAHTIKP 300
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db        241 QAKGCYVGFDLAHAVGNVELYLHDWGVDFACWCSYKYLNAGAGGIAGAFIHEKHAHTIKP 300

Qy        301 ALVGWWGHELSTRFKMDNKLQLIPGVCGFRSSTPPILLVCSLHASLEIFKQATMKALRKK 360
              |||||:|||||||||||||||||||||||| | |||||||||||||||||||||||||||
Db        301 ALVGWFGHELSTRFKMDNKLQLIPGVCGFRISNPPILLVCSLHASLEIFKQATMKALRKK 360

Qy        361 SVLLTGYLEYLIKHNYGKDKAATKKPVVNIITPSHVEERGCQLTITFNVPNKDVFQELEK 420
              |||||||||||||||||||||||||||||||||||||||||||||||:||||||||||||
Db        361 SVLLTGYLEYLIKHNYGKDKAATKKPVVNIITPSHVEERGCQLTITFSVPNKDVFQELEK 420

Qy        421 RGVVCDKRNPNGIRVTPVPLYNSFHDVYKFTNLLTSILDSAETKN 465
              ||||||||||||||| |||||||||||||||||||||||||||||
Db        421 RGVVCDKRNPNGIRVAPVPLYNSFHDVYKFTNLLTSILDSAETKN 465